 

EXHIBIT 10.9

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is effective as of the
17th day of September, 2010, between Phoenix Footwear Group, Inc. (the
“Company”), and James R. Riedman (the “Executive”) and amends that certain
Employment Agreement between the Company and Executive dated August 6, 2008 (the
“Original Employment Agreement”).

WHEREAS, on September 17, 2010, the Board of Directors of the Company appointed
Executive as President and Chief Executive Officer and the parties wish to amend
the Original Employment Agreement to reflect this new position.

In consideration of the promises and covenants set forth below, the parties
hereto agree to amend the Original Employment Agreement as follows:

1. Subsections (a) and (b) of Section 3 of the Original Employment Agreement are
amended and restated in their entirety as follows:

“3. Position and Duties.

(a) Chairman of the Board, President and Chief Executive Officer. Executive
shall serve as Chairman of the Board, President and Chief Executive Officer of
the Company or such other position or positions as may be agreed upon by
Executive and the Company’s Board of Directors.

(b) Duties. Executive shall at all times perform his duties and obligations
faithfully and diligently and shall devote all of his business time, attention
and efforts exclusively to the business of the Company and its related entities
and shall have such duties as set forth in the Company’s By-Laws, as may be
amended from time to time. Executive shall industriously perform his duties
under the supervision of and report to the Board of Directors of the Company and
shall accept and comply with all directions from and all policies established
from time to time by the Board of Directors of the Company. Executive’s areas of
emphasis, working closing with the CEO (if a separate person shall be
appointed), shall include, without limitation, responsibility for the Company’s:
strategic planning, investor relations, banking and financing related
relationships, acquisitions and divestures and acting as liaison between the
Company’s management and the Board of Directors and such other duties as may
from time to time be prescribed by the Board of Directors of the Company.
Executive shall promote the trade and business of the Company and its related
entities to the best of his ability and shall adhere to the Company’s policies
and procedures applicable to the Company’s employees generally.”

2. Except as expressly set forth herein, all of the terms and provisions of the
Original Employment Agreement are and shall remain in full force and effect, and
the parties shall continue to be bound by all of such terms and provisions. The
amendments provided for herein are limited to the specific sections of the
Original Employment Agreement specified herein. This Amendment may not be
modified or waived except by a written instrument signed by the party against
whom enforcement of the modification or waiver is asserted.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

PHOENIX FOOTWEAR GROUP, INC.     EXECUTIVE By:  

/s/ Dennis T. Nelson

   

/s/ James R. Riedman

Name:    Dennis T. Nelson     James R. Riedman Title:   Chief Financial Officer
   